EXHIBIT 10.1

 

COMMON STOCK PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (this “Agreement”) is made as of August 13,
2014 by and between Interphase Corporation, a Texas corporation (the “Company”),
and Hodges Small Cap Fund, a Massachusetts Registered Investment Company
(“Purchaser”).

 

RECITALS

 

A.     The Company has authorized the sale and issuance of 1,367,000 shares (the
“Shares”) of the common stock of the Company, $0.10 par value per share (the
“Common Stock”), to Purchaser in a private placement (the “Offering”).

 

B.     Pursuant to Section 4(a)(2) of the Securities Act of 1933 (the
“Securities Act”) and Rule 506 promulgated thereunder, the Company desires to
sell to Purchaser, and Purchaser desires to purchase from the Company, the
Shares, on the terms and subject to the conditions set forth in this Agreement.

 

TERMS AND CONDITIONS

 

Now, therefore, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the parties hereto, intending to be
legally bound, do hereby agree as follows:

 

1.             Purchase of the Shares.

 

1.1     Sale and Purchase. The Company hereby issues and sells to Purchaser, and
Purchaser hereby purchases from the Company, the Shares for an aggregate
purchase price of $3,349,150 (the “Purchase Price”).

 

1.2     Closing; Closing Date. The completion or closing of the sale and
purchase of the Shares (the “Closing”) shall be held at 9:00 a.m. (Central Time)
on the date hereof (the “Closing Date”), at the offices of Gardere Wynne Sewell
LLP, 1601 Elm Street, Suite 3000, Dallas, TX 75201. The parties hereto need not
attend the Closing in person, and the delivery of all documents and funds as
described in Section 4 may be effected by wire transfer and electronic mail or
facsimile transmission.

 

1.3     Delivery of the Shares and Purchase Price. Pursuant to Section 4.1(b)
and subject to the terms and conditions hereof, the Company will deliver to
Purchaser a stock certificate registered in Purchaser’s name, representing the
Shares, dated as of the Closing Date. At the Closing, subject to the terms and
conditions hereof, Purchaser will cause a wire transfer in same day funds to be
sent to the account of the Company as instructed in writing by the Company, in
the amount of the Purchase Price.

 

2.             Representations of the Company. The Company hereby represents to
Purchaser, except as set forth in the Company SEC Documents (as defined in
Section 2.5), as follows: 

 

 

 
 

--------------------------------------------------------------------------------

 

 

2.1     Authorization. All corporate action on the part of the Company necessary
for the authorization, execution, and delivery of this Agreement and the
Registration Rights Agreement (as defined in Section 4.1(c)) (the “Transaction
Documents”) has been taken. The Company has the requisite corporate power to
enter into the Transaction Documents and carry out and perform its obligations
under the Transaction Documents, including the requisite corporate power to
issue and sell the Shares. The Transaction Documents have been duly authorized,
executed, and delivered by the Company and, upon due execution and delivery by
Purchaser of the Transaction Documents, the Transaction Documents will be valid
and binding agreements of the Company, enforceable against the Company in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium, or similar laws
relating to or affecting creditors’ rights generally and to general equitable
principles.

 

2.2     No Conflict with Other Instruments. The execution, delivery, and
performance of the Transaction Documents, the issuance and sale of the Shares,
and the consummation of the other transactions contemplated by the Transaction
Documents will not (i) result in any violation of, be in conflict with, or
constitute a default under, with or without the passage of time or the giving of
notice: (A) any provision of the Company’s Articles of Incorporation or Bylaws
as in effect at the Closing; (B) any contract, instrument, or other agreement to
which the Company or any subsidiary (as defined in Section 2.7) is a party or by
which it is bound that has been filed or was required to have been filed as an
exhibit to the Company SEC Documents pursuant to Item 601(b)(4) or Item
601(b)(10) of Regulation S-K (each, a “Material Contract”); or (C) any statute,
rule, regulation, or order of any governmental agency or body or any court,
domestic or foreign, having jurisdiction over the Company, any of its
subsidiaries, or any of their respective assets or properties, including
(assuming (1) the accuracy of the representations of Purchaser set forth in
Section 3.3, (2) none of the directors, executive officers, other officers of
the Company participating in the Offering or any beneficial owner of 20% or more
of the Company’s outstanding voting equity (each, an “Insider”) is subject to
any “bad actor” disqualification specified in Rule 506(d) of Regulation D and
(3) the Insiders have complied with the “bad actor” disclosure requirements set
forth in Rule 506(e) of Regulation D) federal and state securities laws and
regulations and the rules and regulations of any self-regulatory organization to
which the Company or its securities are subject, including the Principal Market;
or (ii) result in the creation or imposition of any lien, encumbrance, or other
adverse claim whatsoever upon any of the properties or assets of the Company or
any subsidiary or give to others any rights of termination, acceleration, or
cancellation of any Material Contract; except in the case of (i)(B) and (ii)
above, as would not result in a material adverse effect on the Company or its
subsidiaries’ (taken as a whole) business, financial condition, properties,
results of operations, or assets, or the Company’s ability to perform its
obligations under the Transaction Documents (a “Material Adverse Effect”).

 

2.3     Articles of Incorporation; Bylaws. The Company has made available to
Purchaser true, correct, and complete copies of the Articles of Incorporation
and Bylaws of the Company, as in effect on the date hereof.

 

2.4     Existence, Good Standing, and Qualification. The Company is a
corporation validly existing and in good standing under the laws of the State of
Texas and has all requisite corporate power and authority to carry on its
business as now conducted. The Company has full corporate power and authority to
own, operate, and occupy its properties and to conduct its business as presently
conducted and is duly qualified to transact business and is in good standing in
each jurisdiction in which the failure to so qualify would have a Material
Adverse Effect.

 

 

 
 

--------------------------------------------------------------------------------

 

 

2.5     SEC Filings; Financial Statements. The Company’s most recent Annual
Report on Form 10-K for the fiscal year ended December 31, 2013 (the “10-K”),
and all other reports or proxy statements filed by the Company with the
Securities and Exchange Commission (the “SEC”) since December 31, 2013 and prior
to the date hereof (collectively, the “Company SEC Documents”): (i) at the time
of filing thereof, complied as to form in all material respects with the
requirements of the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations of the SEC promulgated
thereunder (the “Exchange Act”); and (ii) as of the respective dates thereof,
did not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Company SEC Documents are the only filings required of the
Company pursuant to the Exchange Act for such period. The financial statements
included in each Company SEC Document (A) were prepared in accordance with
generally accepted accounting principles applied on a consistent basis
throughout the periods covered, except as may be disclosed therein or in the
notes thereto and (in the case of unaudited statements) as permitted by Form
10-Q of the SEC, and except that unaudited financial statements are subject to
year-end audit adjustments; and (B) fairly present, in all material respects,
the consolidated financial position of the Company and its subsidiaries as of
the dates shown and the consolidated results of operations and cash flows and
changes in shareholders’ equity for the periods shown. Except as set forth in
the financial statements included in the Company SEC Documents filed prior to
the date hereof, neither the Company nor its subsidiaries has any liabilities,
contingent or otherwise, other than liabilities incurred in the ordinary course
of business subsequent to March 31, 2014 or liabilities of the type not required
under generally accepted accounting principles to be reflected in such financial
statements. Such liabilities incurred subsequent to March 31, 2014 have not had,
and are not reasonably expected to have, a Material Adverse Effect.

 

2.6     Capitalization. The authorized capital stock of the Company consists of
100,000,000 shares of Common Stock, of which (i) 7,010,106 shares are issued and
outstanding as of the date of this Agreement, and (ii) 2,206,628 shares are
reserved for issuance under the Company’s equity incentive plans as of the date
of this Agreement. All issued and outstanding shares of the Company’s Common
Stock have been duly authorized and validly issued, are fully paid and
nonassessable, have been issued and sold in compliance with the registration
requirements of federal and state securities laws (or the applicable statutes of
limitation regarding such issuances have expired), and were not issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. Except as set forth herein or as disclosed in the Company
SEC Documents, there are no (i) outstanding rights (including preemptive
rights), warrants, or options to acquire, or instruments convertible into or
exchangeable for, any unissued shares of capital stock or other equity interest
in the Company, or any contract, commitment, agreement, understanding or
arrangement of any kind to which the Company is a party and relating to the
issuance or sale of any capital stock or convertible or exchangeable security of
the Company; (ii) obligations of the Company to purchase, redeem, or otherwise
acquire any of its outstanding capital stock or any interest therein or to pay
any dividend or make any other distribution in respect thereof; or (iii)
anti-dilution or price adjustment provisions, co-sale rights, registration
rights, rights of first refusal or other similar rights contained in the terms
governing any outstanding security of the Company that will be triggered by the
issuance of the Shares.

 

 

 
 

--------------------------------------------------------------------------------

 

 

2.7     Subsidiaries. Except as set forth in the Company SEC Documents, the
Company does not presently own or control, directly or indirectly, and has no
stock or other interest as owner or principal in, any other corporation or
partnership, joint venture, association or other business venture or entity
(each a “subsidiary”). Each subsidiary is validly existing and in good standing
under the laws of its jurisdiction of formation or organization and has all
requisite entity power and authority to carry on its business as now conducted.
Each subsidiary is duly qualified to transact business and is in good standing
in each jurisdiction in which the failure to so qualify would have a Material
Adverse Effect. Except as set forth in the Company SEC Documents, all of the
outstanding capital stock or other equity interest of each subsidiary is owned
by the Company, directly or indirectly, free and clear of any liens, claims, or
encumbrances.

 

2.8     Valid Issuance. The Shares are duly authorized and, when issued, sold,
delivered and paid for in accordance with the terms of this Agreement, will be
duly and validly issued, fully paid and nonassessable, free from all taxes,
liens, claims, encumbrances, and charges with respect to the issue thereof;
provided, however, that the Shares may be subject to restrictions on transfer
under state and/or federal securities laws or as otherwise set forth herein. The
issuance, sale, and delivery of the Shares in accordance with the terms hereof
will not be subject to any preemptive rights of shareholders of the Company.

 

2.9     Offering. Assuming (i) the accuracy of the representations of Purchaser
set forth in Section 3.3, (ii) none of the Insiders is subject to any “bad
actor” disqualification specified in Rule 506(d) of Regulation D and (iii) the
Insiders have complied with the “bad actor” disclosure requirements set forth in
Rule 506(e) of Regulation D, the offer, issue and sale of the Shares to
Purchaser as contemplated hereby are and will be exempt from the registration
and prospectus delivery requirements of the Securities Act and have been or will
be registered or qualified (or are or will be exempt from registration and
qualification) under the registration, permit, or qualification requirements of
all applicable state securities laws. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would require registration under the
Securities Act of the issuance of the Shares to Purchaser. Other than the
Company SEC Documents and drafts of the Transaction Documents, the Company has
not distributed prior to the Closing Date any offering material in connection
with the offering and sale of the Shares.

 

2.10   Litigation. Except as set forth in the Company SEC Documents, there is no
action, suit, proceeding, or investigation pending or, to the actual knowledge
of the executive officers (as defined in Rule 405 under the Securities Act) of
the Company (the “Company’s Knowledge”), currently threatened against the
Company or any of its subsidiaries, that (i) if adversely determined would
reasonably be expected to have a Material Adverse Effect or (ii) would be
required to be disclosed in the Company’s Annual Report on Form 10-K under the
requirements of Item 103 of Regulation S-K. The foregoing includes any action,
suit, proceeding, or investigation, pending or threatened, that questions the
validity of the Transaction Documents or the right of the Company to enter into
the Transaction Documents and perform its obligations under the Transaction
Documents.

 

 

 
 

--------------------------------------------------------------------------------

 

 

2.11   Governmental Consents. No consent, approval, order, or authorization of,
or registration, qualification, designation, declaration, or filing with, any
federal, state or local governmental authority on the part of the Company is
required for the execution, delivery, and performance by the Company of the
Transaction Documents and the offer, issuance, and sale of the Shares, except
for post-sale filings pursuant to applicable state and federal securities laws,
which will be made by the Company on a timely basis.

 

2.12   No Brokers. No broker, finder, or investment banker is entitled to any
brokerage, finder’s, or other similar fee or commission in connection with the
transactions contemplated by this Agreement based on arrangements made by the
Company.

 

2.13   Compliance. The Company is not in violation of its Articles of
Incorporation or Bylaws. Neither the Company nor any subsidiary has been
advised, or has reason to believe, that it is not conducting its business in
compliance with all applicable laws, rules, and regulations of the jurisdictions
in which it is conducting business, except where failure to be so in compliance
would not have a Material Adverse Effect. The Company and each subsidiary has
all necessary franchises, licenses, certificates, and other authorizations from
any foreign, federal, state, or local government or governmental agency,
department, or body that are currently necessary for the operation of its
business as currently conducted, except where the failure to currently possess
such franchises, licenses, certificates, and other authorizations would not
reasonably be expected to have a Material Adverse Effect.

 

2.14   No Material Changes. Since March 31, 2014, there has not been any change
that has had, or would reasonably be expected to have, a Material Adverse
Effect. Since March 31, 2014, the Company has not declared or paid any dividend
or distribution on its capital stock.

 

2.15   Contracts. Except for matters which are not reasonably likely to have a
Material Adverse Effect and those contracts that are substantially or fully
performed or expired by their terms, the contracts listed as exhibits to or
described in the Company SEC Documents that are material to the Company or any
of its subsidiaries, and all amendments thereto, are in full force and effect on
the date hereof, and neither the Company nor, to the Company’s Knowledge, any
other party to such contracts is in breach of or default under any of such
contracts. The Company has no contracts or agreements that would constitute a
material contract, as such term is defined in Item 601(b) of Regulation S-K,
except for such contracts or agreements that are filed as exhibits to or
described in the Company SEC Documents, the Transaction Documents, and the
amendment to the Company’s Rights Agreement dated as of July 29, 2011 resulting
in the expiration of rights thereunder.

 

2.16   Exchange Compliance. The Common Stock is registered pursuant to Section
12(b) of the Exchange Act and is listed on the Nasdaq Capital Market (the
“Principal Market”), and the Company has taken no action designed to terminate
the registration of the Common Stock under the Exchange Act or delisting the
Common Stock (including the Shares) from the Principal Market. The Company is in
compliance, in all material respects, with all of the presently applicable
requirements for continued listing of the Common Stock on the Principal Market.
The issuance of the Shares does not require shareholder approval pursuant to the
rules and regulations of the Principal Market.

 

 

 
 

--------------------------------------------------------------------------------

 

 

2.17   Form S-3 Eligibility. The Company is eligible to register the Shares for
resale by Purchaser using Form S-3 promulgated under the Securities Act.

 

2.18   Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1) under the Securities Act.

 

2.19   Taxes. The Company has filed all necessary federal, state, local, and
foreign income and franchise tax returns and has paid or accrued all taxes shown
as due thereon, and to the Company’s Knowledge, there is no tax deficiency which
has been asserted or threatened against it by any taxing jurisdiction.

 

2.20   Insurance. The Company maintains and will continue to maintain insurance
of the types and in the amounts that the Company believes is adequate for its
business, including insurance covering all real and personal property owned or
leased by the Company against theft, damage, destruction, acts of vandalism, and
all other risks customarily insured against by similarly situated companies, all
of which insurance is in full force and effect.

 

2.21   Investment Company. The Company (including its subsidiaries) is not an
“investment company” or an “affiliated person” of an investment company within
the meaning of the Investment Company Act of 1940 and will not be deemed an
“investment company” as a result of the transactions contemplated by this
Agreement.

 

2.22   Internal Controls and Disclosure Controls.

 

(a)     The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization, and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-14 under the Exchange Act) and has designed such
controls and procedures to ensure that information required to be disclosed by
the Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the rules and forms of the SEC, including controls and procedures designed to
ensure that information required to be disclosed by the Company in the reports
that it files or submits under the Exchange Act is made known to the Company’s
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure.

 

(b)     Since the date of the most recent evaluation of such internal controls
and procedures, there have been no changes that have materially affected, or are
reasonably likely to materially affect, the Company’s or any subsidiary’s
internal control over financial reporting, including any corrective actions with
regard to significant deficiencies and material weaknesses.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     Except as described in the Company SEC Documents, there are no material
off-balance sheet arrangements (as defined in Item 303 of Regulation S-K), or
any other relationships with unconsolidated entities in which the Company or its
control persons have an equity interest, that may have a material current or
future effect on the Company’s or any subsidiary’s financial condition, revenues
or expenses, changes in financial condition, results of operations, liquidity,
capital expenditures, or capital resources.

 

2.23   No General Solicitation. Neither the Company nor any of its affiliates,
nor any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
the Shares.

 

2.24   Application of Takeover Protections; Rights Agreement. The Company has
taken all action, as necessary, including the amendment of its Rights Agreement
dated as of July 29 2011 to result in the expiration of rights thereunder, in
order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement),
or other similar anti-takeover provision under the Articles of Incorporation or
the laws of the jurisdiction of its formation which is or could become
applicable to Purchaser as a result of the transactions contemplated by this
Agreement, including the Company’s issuance of the Shares and Purchaser’s
ownership of the Shares.

 

2.25   No Manipulation. The Company has not taken and will not take any action
designed to, or that might reasonably be expected to, cause or result in an
unlawful manipulation of the price of the Common Stock to facilitate the sale or
resale of the Shares. With the exception of the proposal to sell the Shares as
contemplated herein (as to which the Company makes no representation), neither
it nor any other person acting on its behalf has provided Purchaser or its
agents or counsel with any information that constitutes or might constitute
material non-public information. The Company understands and confirms that
Purchaser shall be relying on the foregoing representations in this Section 2.25
in effecting transactions in securities of the Company.

 

2.26   Certain Acknowledgements. Anything in this Agreement to the contrary
notwithstanding (except for Sections 3.7 and 5.9), it is understood and
acknowledged by the Company that: (i) Purchaser has not been asked by the
Company to agree, nor has Purchaser agreed, to desist from purchasing or
selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Shares for
any specified term; (ii) past or future open market or other transactions by
Purchaser, specifically including Short Sales (as defined below) or “derivative”
transactions, before or after the closing of this or future private placement
transactions, may negatively impact the market price of the Company’s
publicly-traded securities; (iii) Purchaser, and counter-parties in “derivative”
transactions to which Purchaser is a party, directly or indirectly, presently
may have a “short” position in the Common Stock, and (iv) Purchaser shall not be
deemed to have any affiliation with or control over any arm’s length
counter-party in any “derivative” transaction. The Company further understands
and acknowledges that (y) Purchaser may engage in hedging activities at various
times during the period that the Shares are outstanding, and (z) such hedging
activities (if any) could reduce the value of the existing shareholders’ equity
interests in the Company at and after the time that the hedging activities are
being conducted. The Company acknowledges that such aforementioned hedging
activities do not constitute a breach hereof.

 

 

 
 

--------------------------------------------------------------------------------

 

 

3.             Representations of Purchaser. Purchaser hereby represents to the
Company as follows:

 

3.1     Legal Power. Purchaser is validly existing and has all requisite
corporate, partnership, or limited liability company power and authority to
invest in the Shares pursuant to this Agreement. Purchaser has the requisite
authority to enter into the Transaction Documents and to carry out and perform
its obligations under the terms of the Transaction Documents. All action on
Purchaser’s part required for the lawful execution and delivery of the
Transaction Documents has been taken.

 

3.2     Due Execution. The Transaction Documents have been duly authorized,
executed, and delivered by Purchaser, and, upon due execution and delivery by
the Company of the Transaction Documents, the Transaction Documents will be
valid and binding agreements and obligations of Purchaser, enforceable against
Purchaser in accordance with their respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by equitable principles.

 

3.3     Investment Representations.

 

(a)     Investment for Own Account. Purchaser is acquiring the Shares for its
own account, not as nominee or agent, and not with a view to, or for resale in
connection with, any distribution or public offering thereof within the meaning
of the Securities Act, and Purchaser has no present intention of selling,
granting any participation in, or otherwise distributing the same in violation
of the Securities Act; provided, however, that by making the representations
herein, Purchaser does not agree to hold any of the Shares for any minimum or
specific term and reserves the right to dispose of the securities at any time in
accordance with or pursuant to a registration statement or an exemption from the
registration requirements of the Securities Act. Purchaser is not a
broker-dealer registered with the SEC under the Exchange Act or an entity
engaged in a business that would require it to be so registered.

 

(b)     Transfer Restrictions; Legends. Purchaser understands that (i) the
Shares are characterized as “restricted securities” under the U.S. federal
securities laws, inasmuch as they have not been registered under the Securities
Act and are being acquired from the Company in a transaction not involving a
public offering, and that under such laws and applicable regulations such
securities may be resold without registration under the Securities Act only in
certain limited circumstances; (ii) the Shares are being offered and sold
pursuant to an exemption from registration, based in part upon the Company’s
reliance upon the statements and representations made by Purchaser in this
Agreement, and Purchaser must, therefore, bear the economic risk of such
investment indefinitely, unless a subsequent disposition thereof is registered
under the Securities Act or is exempt from such registration; (iii) each
certificate representing the Shares will contain the following legend until the
earlier of (1) such date as the Shares have been registered for resale by
Purchaser or (2) the date the Shares are eligible for sale under Rule 144 under
the Securities Act or any successor rule (“Rule 144”):

 

 

 
 

--------------------------------------------------------------------------------

 

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATE. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. UNLESS SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, THE ISSUER OF THESE SECURITIES
MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

(iv) the Company will instruct any transfer agent not to register the transfer
of the Shares (or any portion thereof) until the applicable date set forth in
clause (iii) above unless the conditions specified in the foregoing legend are
satisfied or unless the opinion of counsel referred to above is to the further
effect that such legend is not required in order to establish compliance with
any provisions of the Securities Act or this Agreement, or other satisfactory
assurances of such nature are given to the Company. The Company acknowledges and
agrees that Purchaser may from time to time pledge, and/or grant a security
interest in, some or all of the Shares pursuant to a bona fide margin agreement
in connection with a bona fide margin account, and if required under the terms
of such agreement or account, Purchaser may transfer pledged or secured Shares
to the pledgees or secured parties. Such a pledge or transfer shall not be
subject to approval or consent of the Company and no legal opinion of legal
counsel to the pledgee, secured party or pledgor shall be required in connection
with the pledge, but such legal opinion may be required in connection with a
subsequent transfer following default by Purchaser under the pledge. No notice
shall be required of such pledge. At Purchaser’s expense, the Company will
execute and deliver such reasonable documentation as a pledgee or secured party
of Shares may reasonably request in connection with a pledge or transfer of the
Shares, including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of Selling
Stockholders thereunder. The certificates representing the Shares shall not bear
any legend (including the legend set forth in this Section 3.3(b)): (i)
following a sale of such Shares pursuant to an effective registration statement
(including the registration statement contemplated by the Registration Rights
Agreement), or (ii) following a sale of such Shares pursuant to Rule 144, or
(iii) while such Shares are eligible for sale under Rule 144, or (iv) if such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the SEC). Following such time as a restrictive legend is not required to be
placed on the certificates representing the Shares, the Company will, no later
than three Trading Days (as defined below) following the delivery by Purchaser
to the Company or the Company’s transfer agent of a certificate representing the
Shares containing a restrictive legend, deliver or cause to be delivered to
Purchaser Shares that are free from the restrictive legend provided for in this
Section 3.3(b). Upon request of Purchaser, the Company shall cause its counsel
to issue a legal opinion to the Company’s transfer agent promptly after such
time as restrictive legends are not required on the Shares if required by the
Company’s transfer agent to effect the removal of the legend hereunder. The
Company may not make any notation on its records or give instructions to any
transfer agent of the Company that enlarge the restrictions on transfer set
forth in this Section 3.3(b). Shares subject to legend removal hereunder shall
be transmitted by the transfer agent of the Company to Purchaser by crediting
the account of Purchaser’s prime broker with the Depository Trust Company
system. Purchaser agrees that the removal of the restrictive legend as set forth
in this Section 3.3(b) is predicated upon the Company’s reliance that Purchaser
will sell any Shares pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom. “Trading Day” means (a) any day on which the Common Stock
is listed or quoted and traded on the Principal Market or any other national
securities exchange, market or trading or quotation facility or (b) if the
Common Stock is not listed or quoted as set forth in clause (a), any business
day.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     Financial Sophistication; Due Diligence. Purchaser can bear the economic
risk and complete loss of its investment in the Shares and has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the investment in connection with the transactions
contemplated in this Agreement. Purchaser has, in connection with its decision
to purchase the Shares, relied only upon the representations contained herein
and the information contained in the Company SEC Documents. Further, Purchaser
has had such opportunity to obtain additional information and to ask questions
of, and receive answers from, the Company concerning the terms and conditions of
the investment and the business and affairs of the Company as Purchaser
considers necessary in order to form an investment decision. The Company has
made available to Purchaser through the SEC’s EDGAR system, true and complete
copies of the Company SEC Documents.

 

(d)     Accredited Investor Status. As indicated by the questionnaire referred
to in Section 4.2(iv) hereof, Purchaser is an “accredited investor” as such term
is defined in Rule 501(a) of the rules and regulations promulgated under the
Securities Act.

 

(e)     Residency. Purchaser is organized under the laws of the State of
Massachusetts and its principal place of operations is in the State of Texas.

 

(f)     General Solicitation. Purchaser is not purchasing the Shares as a result
of any advertisement, article, notice, or other communication regarding the
Shares published in any newspaper, magazine, or similar media or broadcast over
the television or radio or presented at any seminar or any other general
solicitation or general advertisement. Prior to the time that Purchaser first
contacted the Company regarding the transactions contemplated hereunder,
Purchaser had a pre-existing relationship with the Company.

 

3.4     No Investment, Tax or Legal Advice. Purchaser understands that nothing
in the Company SEC Documents, this Agreement, or any other materials presented
to Purchaser in connection with the purchase and sale of the Shares constitutes
legal, tax, or investment advice. Purchaser has consulted such legal, tax, and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Shares.

 

3.5     Additional Acknowledgement. Purchaser acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
contemplated hereby, that it is not relying on any advice from or evaluation by
any other person (other than Purchaser’s own advisors). Purchaser acknowledges
that the information and data provided to Purchaser in connection with the
transaction contemplated hereby has not been subjected to independent
verification. Purchaser acknowledges that it has not taken any actions that
would deem it to be a member of a “group” for purposes of Section 13(d) of the
Exchange Act.

 

 

 
 

--------------------------------------------------------------------------------

 

 

3.6     Limited Ownership. The purchase of the Shares will not result in
Purchaser (individually or together with any other person or entity with whom
Purchaser has identified, or will have identified, itself as part of a “group”
in a public filing made with the SEC involving the Company’s securities)
acquiring, or obtaining the right to acquire, in excess of 19.999% of the
outstanding shares of Common Stock or voting power of the Company on a
post-Closing basis. Purchaser does not intend to, alone or together with others,
make a public filing with the SEC to disclose that it has (or that it together
with such other persons or entities have) acquired, or obtained the right to
acquire, as a result of the Closing (when added to any other securities of the
Company that it or they then own or have the right to acquire), in excess of
19.999% of the outstanding shares of Common Stock or the voting power of the
Company on a post-Closing basis.

 

3.7     Short Sales and Confidentiality Prior To The Date Hereof. Other than
consummating the transactions contemplated hereunder, Purchaser has not directly
or indirectly, nor has any person or entity acting on behalf of or pursuant to
any understanding with Purchaser, executed any purchases or sales, including
short sales as defined in Rule 200 of Regulation SHO under the Exchange Act
(“Short Sales”), of the securities of the Company during the period commencing
from the time that Purchaser first discussed with the Company the material terms
of the transactions contemplated hereunder until the date hereof (“Discussion
Time”). Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of Purchaser’s assets, the representation set forth
above in this Section 3.7 shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the securities covered by this Agreement. Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect short sales or similar transactions in the
future.

 

4.     Closing Deliveries.

 

4.1     Company Deliveries. On or prior to the Closing, the Company shall issue,
deliver or cause to be delivered to Purchaser the following:

 

(a)     this Agreement, duly executed by the Company;

 

(b)     scanned or facsimile copies of one or more stock certificates, free and
clear of all restrictive and other legends (except as provided in Section
3.3(b)), evidencing the Shares and issued in the name of Purchaser (the “Stock
Certificate”), with the original Stock Certificates delivered within two Trading
Days after the Closing Date;

 

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     that certain Registration Rights Agreement, dated as of the date hereof,
by and between the Company and Purchaser (the “Registration Rights Agreement”),
duly executed by the Company;

 

(d)     a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (i) certifying the resolutions
adopted by the Board of Directors of the Company or a duly authorized committee
thereof approving the transactions contemplated by the Transaction Documents and
the issuance of the Shares, (ii) certifying the current versions of the Articles
of Incorporation and Bylaws of the Company and (iii) certifying as to the
signatures and authority of persons signing the Transaction Documents on behalf
of the Company.

 

4.2     Purchaser Deliveries. On or prior to the Closing, Purchaser shall
deliver or cause to be delivered to the Company the following:

 

(i)     this Agreement, duly executed by Purchaser;

 

(ii)     the Purchase Price in United States dollars and in immediately
available funds by wire transfer to the Company;

 

(iii)     the Registration Rights Agreement, duly executed by Purchaser; and

 

(iv)     a fully completed and duly executed Accredited Investor Questionnaire,
satisfactory to the Company.

 

5.             Additional Covenants.

 

5.1     Reporting Status. The Company agrees to use its commercially reasonable
efforts to file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act.

 

5.2     Listing. The Company will use commercially reasonable efforts to
maintain the listing of its Common Stock, including the Shares, on the Principal
Market (or such other trading market that the Company applies to have the Common
Stock traded on) and will comply in all material respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of such
market, if and as applicable.

 

5.3     Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend, or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in this Agreement to a number of shares shall be amended appropriately
to account for such event.

 

 

 
 

--------------------------------------------------------------------------------

 

 

5.4     Non-Public Information. The Company covenants and agrees that neither it
nor any other person acting on its behalf will provide Purchaser or its agents
or counsel with any information that the Company believes constitutes material
non-public information, unless prior to disclosure of such information the
Company identifies such information as being material non-public information and
provides Purchaser or such agents or counsel with the opportunity to accept or
refuse to accept such material non-public information for review. If Purchaser
wishes to obtain such information, it shall execute a written agreement with the
Company regarding the confidentiality and use of such information. Furthermore,
if the Company has disclosed any material non-public information to Purchaser,
Purchaser has no duty to keep such information confidential following the public
announcement of this transaction.

 

5.5     Securities Laws Disclosure; Publicity. The Company shall on the first
Trading Day following execution of this Agreement, issue a press release
describing the sale of the Shares contemplated hereby and (ii) file a Current
Report on Form 8-K with the SEC (the “8-K Filing”) describing all material terms
of the transactions contemplated by this Agreement and the Registration Rights
Agreement and including as exhibits to such Current Report on Form 8-K this
Agreement and the Registration Rights Agreement in the form and at the time
required by the Exchange Act. Thereafter, the Company shall use commercially
reasonable efforts to timely file any filings and notices required by the SEC or
applicable law with respect to the transactions contemplated hereby and (unless
Purchaser otherwise has access) provide copies thereof to Purchaser promptly
after filing.

 

5.6     Acknowledgement. Purchaser acknowledges its primary responsibilities
under the Securities Act and accordingly will not sell or otherwise transfer the
Shares or any interest therein without complying with the requirements of the
Securities Act. While the registration statement contemplated by the
Registration Rights Agreement (the “Registration Statement”) remains effective,
Purchaser may sell the Shares in accordance with the plan of distribution
contained in the Registration Statement (if it is selling such securities
pursuant to the Registration Statement), and if it does so, it will comply
therewith and with the related prospectus delivery requirements unless an
exemption therefrom is available. Purchaser agrees that if it is notified by the
Company in writing at any time that the Registration Statement registering the
resale of the Shares is not effective or that the prospectus included in such
Registration Statement no longer complies with the requirements of Section 10 of
the Securities Act, Purchaser will refrain from selling such Shares until such
time as Purchaser is notified by the Company that such Registration Statement is
effective or such prospectus is compliant with Section 10 of the Exchange Act,
unless Purchaser is able to, and does, sell such Shares pursuant to an available
exemption from the registration requirements of Section 5 of the Securities Act.

 

5.7     Limits on Additional Issuances. The Company will not, for a period of
six months following the Closing Date, offer for sale or sell any securities
unless, upon the advice of the Company’s counsel, such offer or sale does not
jeopardize the availability of exemptions from the registration and
qualification requirements under applicable securities laws with respect to the
Offering. Except for the issuance of equity awards under the Company’s equity
incentive plans, the issuance of Common Stock upon exercise of outstanding
options and the Offering contemplated hereby, the Company has not engaged in any
offering of equity securities during the six months prior to the date of this
Agreement. The foregoing provisions shall not prevent the Company from filing a
“shelf” registration statement pursuant to Rule 415 under the Securities Act,
but the foregoing provisions shall apply to any sale of securities thereunder.

 

 

 
 

--------------------------------------------------------------------------------

 

 

5.8     Form D and State Securities Filings. The Company will file with the SEC
a Notice of Sale of Securities on Form D with respect to the Shares, as required
under Regulation D under the Securities Act, no later than 15 days after the
Closing Date. The Company will promptly and timely file all documents and pay
all filing fees required by any state securities laws in connection with the
sale of Shares.

 

5.9     Short Sales and Confidentiality After The Date Hereof. Purchaser
covenants that neither it, nor any affiliate acting on its behalf or pursuant to
any understanding with it, has executed or will execute any purchases or sales,
including Short Sales, of any of the Company’s securities during the period
commencing with the Discussion Time and ending at such time the transactions
contemplated by this Agreement are first publicly announced. Purchaser covenants
that until such time as the transactions contemplated by this Agreement are
publicly disclosed by the Company, Purchaser will maintain the confidentiality
of the existence and terms of this transaction and any material non-public
information provided to Purchaser. Notwithstanding the foregoing, and
notwithstanding anything contained in this Agreement to the contrary, the
Company expressly acknowledges and agrees that (i) Purchaser makes no
representation, warranty or covenant hereby that it will not engage in effecting
transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced, (ii)
Purchaser shall not be restricted or prohibited from effecting any transactions
in any securities of the Company in accordance with applicable securities laws
from and after the time that the transactions contemplated by this Agreement are
first publicly announced and (iii) Purchaser shall have no duty of
confidentiality to the Company or its subsidiaries with respect to the
transactions contemplated by this Agreement after the issuance of the 8-K
Filing. Notwithstanding the foregoing, if Purchaser is a multi-managed
investment vehicle whereby separate portfolio managers manage separate portions
of Purchaser’s assets and the portfolio managers have no direct knowledge of the
investment decisions made by the portfolio managers managing other portions of
Purchaser’s assets, the covenant set forth above in this Section 5.9 shall only
apply with respect to the portion of assets managed by the portfolio manager
that made the investment decision to purchase the securities covered by this
Agreement.

 

5.10   Standstill. From and after the Closing Date until the third anniversary
of the Closing Date, unless the prior written consent of the Board of Directors
of the Company has been obtained or unless Purchaser and its Affiliates have
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of less than 5% of the Common Stock, neither Purchaser nor any of
its Affiliates will in any manner, directly or indirectly, (a) effect, seek,
offer, or propose (whether publicly or otherwise), or cause or participate in or
in any way assist any other Person to effect, seek, offer, or propose (whether
publicly or otherwise) (i) any acquisition of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of any securities
issued by the Company that would result in Purchaser and its Affiliates having
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of the Common Stock; (ii) any tender or exchange
offer, merger, or other business combination involving the Company; (iii) any
recapitalization, restructuring, liquidation, dissolution, or other
extraordinary transaction with respect to the Company; or (iv) any
“solicitation” of “proxies” (as those terms are used in the proxy rules of the
SEC) to vote, or refrain from voting, any voting securities issued by the
Company or to solicit any consents of the Company’s shareholders; (b) form,
join, or in any way participate in a “group” (as defined under the Exchange Act)
with respect to any securities issued by the Company or otherwise act, alone or
in concert with others, to seek to control or influence the management, Board of
Directors, or policies of the Company; (c) take any action which might require
the Company to make a public announcement regarding any of the types of matters
set forth in (a) or (b) above; or (d) enter into any discussions or arrangements
with any third party with respect to any of the foregoing. Purchaser also agrees
during such period not to (x) request that the Company (or its directors,
officers, employees, or agents), directly or indirectly, amend or waive any
provision of this Section 5.10 (including this sentence) or (y) communicate with
the Company’s shareholders.

 

 

 
 

--------------------------------------------------------------------------------

 

 

6.            Miscellaneous.

 

6.1     Governing Law. This Agreement shall be governed by, enforced under and
construed in accordance with the laws of the State of Texas, without regard to
the choice of law provisions thereof that would apply the laws of any other
state, and the federal laws of the United States.

 

6.2     Successors and Assigns. This Agreement may not be assigned by a party
hereto without the prior written consent of the other party hereto. Except as
otherwise expressly provided herein, the provisions hereof shall inure to the
benefit of, and be binding upon, the successors and permitted assigns of the
parties hereto.

 

6.3     Entire Agreement. This Agreement and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof, and neither party shall
be liable or bound to the other party in any manner by any representations,
warranties, covenants, or agreements except as specifically set forth herein or
therein. Nothing in this Agreement, express or implied, is intended to confer
upon any person, other than the parties hereto and their respective successors
and permitted assigns, any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided herein.

 

6.4     Severability. In the event any provision of this Agreement shall be
invalid, illegal, or unenforceable, it shall to the extent practicable, be
modified so as to make it valid, legal, and enforceable and to retain as nearly
as practicable the intent of the parties, and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

6.5     Amendment and Waiver. Except as otherwise provided herein, any term or
provision of this Agreement may be amended and the observance of any term or
provision of this Agreement may be waived (either generally or in a particular
instance, either retroactively or prospectively, and either for a specified
period of time or indefinitely), only with the written consent of the Company
and Purchaser. Any amendment or waiver effected in accordance with this Section
6.5 shall be binding upon Purchaser, each future holder of Shares, and the
Company.

 

6.6     Fees and Expenses. Except as otherwise set forth herein, each of the
Company and Purchaser shall bear its own expenses and legal fees incurred on
their behalf with respect to this Agreement and the transactions contemplated
hereby. Each party hereto hereby agrees to indemnify against, and hold harmless
from, any liability the other party hereto for any commission or compensation in
the nature of a finder’s fee to any broker or other person or firm (and the
costs and expenses of defending against such liability or asserted liability)
for which such indemnifying party or any of its employees or representatives are
responsible.

 

 

 
 

--------------------------------------------------------------------------------

 

 

6.7     Notices. All notices, requests, consents, and other communications
hereunder shall be in writing, shall be delivered by first-class registered or
certified mail, postage prepaid, or overnight or local courier, or by facsimile
and shall be deemed given (i) if delivered by first-class registered or
certified mail domestic, upon the business day received, (ii) if delivered by
overnight carrier, one business day after timely delivery to such carrier, (iii)
if delivered by local courier, on the date of delivery or (iv) if delivered by
facsimile, upon electric confirmation of receipt and shall be addressed as
follows, or to such other address or addresses as may have been furnished in
writing by a party to another party pursuant to this Section 6.7:

 

if to the Company, to:

 

Interphase Corporation

4240 International Parkway, Suite 105

Carrollton, Texas 75007

Attention: Thomas N. Tipton, Jr., Chief Financial Officer

Facsimile: 214-654-5500

 

with a copy (which shall not constitute notice) to:

 

Gardere Wynne Sewell LLP

1601 Elm Street, Suite 3000

Dallas, TX 75201 

Attention: Richard A. Tulli

Facsimile: 214-999-3676

 

if to Purchaser, to:

 

Hodges Small Cap Fund

2905 Maple Avenue

Dallas, TX 75201

Attention: Eric Marshall

Facsimile: 214-954-1523

 

6.8     Interpretation. For purposes of this Agreement, unless the context
otherwise requires or unless otherwise specified, (i) the word “including” means
“including, without limitation”, (ii) the terms “hereof,” “herein,” and
“herewith” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision of this Agreement,
(iii) the masculine gender shall also include the feminine and neutral genders,
and vice versa, (iv) the headings of the sections and paragraphs of this
Agreement have been inserted for convenience of reference only and shall in no
way restrict or otherwise modify any of the terms or provisions hereof, (v) in
the event a subject matter is addressed in more than one representation in
Section 2, Purchaser shall be entitled to rely only on the most specific
representation addressing such matter, and (v) all capitalized terms defined
herein are equally applicable to both the singular and plural forms of such
terms.

 

 

 
 

--------------------------------------------------------------------------------

 

 

6.9     Counterparts. This Agreement may be executed by facsimile signature and
in any number of counterparts, each of which shall be deemed an original, but
all of which together shall constitute one instrument.

 

 

 

[The Remainder of this Page is Blank]

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the foregoing Common Stock Purchase Agreement is hereby
executed as of the date first above written.

 

 

 

INTERPHASE CORPORATION

 

 

 

 

 

 

By: 

/s/ Gregory B. Kalush     

 

 

Name:

Gregory B. Kalush

 

 

Title:

Chief Executive Officer

 

                  HODGES SMALL CAP FUND             By: /s/ Eric Marshall       
  Name: Eric Marshall     Title: Portfolio Manager  

 

 

 

 

 